UNITED STATES COURT OF APPEALS
                                    FIFTH CIRCUIT

                                       _________________

                                           No. 00-10680

                                       (Summary Calendar)
                                       _________________


               UNITED STATES OF AMERICA,


                                               Plaintiff-Appellee,

               versus


               WILLIE L. MARSAW,


                                               Defendant-Appellant.



                           Appeal from the United States District Court
                               For the Northern District of Texas
                               USDC No. 3:99-CR-440-ALL-D

                                          January 31, 2001

Before EMILIO M. GARZA, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

       The Federal Public Defender appo inted to represent Willie L. Marsaw moves for leave to

withdraw from the appeal of Marsaw’s conviction for making false statements in an attempt to obtain

a firearm, in violation of 18 U.S.C. § 922(a)(6). He has filed a brief in accordance with Anders v.


       *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
California, 386 U.S. 738 (1967). Although Marsaw was notified of counsel’s motion and brief, he

did not file a response. Both counsel’s brief and our independent review of the record show that

there are no nonfrivolous issues for appeal. Consequently, counsel’s motion for leave to withdraw

is GRANTED, and co unsel is excused from further responsibilities herein, and the appeal is

DISMISSED. See 5th Cir. R. 42.2.




                                               -2-